DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 6/21/2021 was filed timely.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claims 6 and 11-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by (US 2014/0251610 A1) to Brannon et al.  (hereinafter Brannon).
	Brannon is directed toward methods of fracturing formations.  Brannon discloses at paragraph [0029] that a viscosified fracturing fluid is injected into a formation to induce fracturing.  Brannon discloses at paragraph [0038] that polysaccharide polymers are injected, which includes a guar.  Brannon discloses at paragraph [0041] that a preferred fluid includes a CMHPG polymer crosslinked with zirconium.  Brannon discloses at paragraph [0042] that polyacrylamide copolymers may be used.  Brannon discloses at paragraph [0060] that a copolymer of a vinyl phosphonic acid and an acrylic acid may be used.   Brannon discloses at paragraph [0093] that the fluid may include a breaker that is inactivated at a pH of 10 that reads on a fluid with a pH of about 6 to 11.   Brannon discloses at paragraph [0043] that the polymer has a MW of 0.1MMDa to 30MMDa that reads on a MW range of 100,000 to 20,000,000 Da.  Brannon discloses at paragraph [0035] that a proppant may be included.  Brannon discloses at paragraph [0014] that fresh water may be the fluid injected.  Brannon discloses each and every element as arranged in claims 6 and 11-17.

Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


8.	Claims 6 and 11-17 are rejected under 35 U.S.C. 103 as being unpatentable over (US 2014/0251610 A1) to Brannon et al.  (hereinafter Brannon).
	Brannon is directed toward methods of fracturing formations.  Brannon discloses at paragraph [0029] that a viscosified fracturing fluid is injected into a formation to induce fracturing.  Brannon discloses at paragraph [0038] that polysaccharide polymers are injected, which includes a guar.  Brannon discloses at paragraph [0041] that a preferred fluid includes a CMHPG polymer crosslinked with zirconium.  Brannon discloses at paragraph [0042] that polyacrylamide copolymers may be used.  Brannon discloses at paragraph [0060] that a copolymer of a vinyl phosphonic acid and an acrylic acid may be used.   Brannon discloses at paragraph [0093] that the fluid may include a breaker that is inactivated at a pH of 10 that reads on a fluid with a pH of about 6 to 11.   Brannon discloses at paragraph [0043] that the polymer has a MW of 0.1MMDa to 30MMDa that reads on a MW range of 100,000 to 20,000,000 Da.  Brannon discloses at paragraph [0035] that a proppant may be included.  Brannon discloses at paragraph [0014] that fresh water may be the fluid injected.  
It would be obvious to one skilled in the art at the time of filing based on the disclosure of Brannon to select each and every element as arranged in claims that forms a prime facie case of obviousness that reads on claims 6 and 11-17.

9.	Claims 6-7 and 11-17 are rejected under 35 U.S.C. 103 as being unpatentable over (US 2014/0251610 A1) to Brannon et al.  (hereinafter Brannon) in view of the teachings of (US 2006/0162928 A1) to Collins et al.  (hereinafter Collins).
	Brannon is directed toward methods of fracturing formations.  Brannon discloses at paragraph [0029] that a viscosified fracturing fluid is injected into a formation to induce fracturing.  Brannon discloses at paragraph [0038] that polysaccharide polymers are injected, which includes a guar.  Brannon discloses at paragraph [0041] that a preferred fluid includes a CMHPG polymer crosslinked with zirconium.  Brannon discloses at paragraph [0042] that polyacrylamide copolymers may be used.  Brannon discloses at paragraph [0060] that a copolymer of a vinyl phosphonic acid and an acrylic acid may be used.   Brannon discloses at paragraph [0093] that the fluid may include a breaker that is inactivated at a pH of 10 that reads on a fluid with a pH of about 6 to 11.   Brannon discloses at paragraph [0043] that the polymer has a MW of 0.1MMDa to 30MMDa that reads on a MW range of 100,000 to 20,000,000 Da.  Brannon discloses at paragraph [0035] that a proppant may be included.  Brannon discloses at paragraph [0014] that fresh water may be the fluid injected.  
	Collins is directed toward crosslinked polymers injected into formations to recover oil.  Bannon and Collins are bother directed toward crosslinked polymers injected into formations to recover oil and therefore are analogous art.    Collins teaches at paragraph [0034] that gelable polymers includes copolymers of vinyl phosphonic acid monomers and acrylamides.  Collins teaches at paragraph [0040] that crosslinking agents include zirconium and specifically the species of zirconium lactate.  
It would be obvious to one skilled in the art at the time of filing based on the disclosure of Brannon in view of the teachings of Collins to select each and every element as arranged in claims that forms a prime facie case of obviousness that reads on claims 6-7 and 11-17.

10.	Claims 6-7 and 11-17 are rejected under 35 U.S.C. 103 as being unpatentable over (US 2014/0251610 A1) to Brannon et al.  (hereinafter Brannon) in view of the teachings of (US 2006/0162928 A1) to Collins et al.  (hereinafter Collins) in further view of (US 2007/0049501 A1) to Saini et al.  (hereinafter Saini).
	Brannon is directed toward methods of fracturing formations.  Brannon discloses at paragraph [0029] that a viscosified fracturing fluid is injected into a formation to induce fracturing.  Brannon discloses at paragraph [0038] that polysaccharide polymers are injected, which includes a guar.  Brannon discloses at paragraph [0041] that a preferred fluid includes a CMHPG polymer crosslinked with zirconium that reads on Applicants elected species of polymer and crosslinker.  Brannon discloses at paragraph [0042] that polyacrylamide copolymers may be used.  Brannon discloses at paragraph [0060] that a copolymer of a vinyl phosphonic acid and an acrylic acid may be used.   Brannon discloses at paragraph [0093] that the fluid may include a breaker that is inactivated at a pH of 10 that reads on a fluid with a pH of about 6 to 11.   Brannon discloses at paragraph [0043] that the polymer has a MW of 0.1MMDa to 30MMDa that reads on a MW range of 100,000 to 20,000,000 Da.  Brannon discloses at paragraph [0035] that a proppant may be included.  Brannon discloses at paragraph [0014] that fresh water may be the fluid injected.  
	Collins is directed toward crosslinked polymers injected into formations to recover oil.  Bannon and Collins are bother directed toward crosslinked polymers injected into formations to recover oil and therefore are analogous art.    Collins teaches at paragraph [0034] that gelable polymers includes copolymers of vinyl phosphonic acid monomers and acrylamides.  Collins teaches at paragraph [0040] that crosslinking agents include zirconium and specifically the species of zirconium lactate.  
Saini is directed toward crosslinked polymers injected into formations to recover oil.  Bannon and Saini are bother directed toward crosslinked polymers injected into formations to recover oil and therefore are analogous art.   Saini teaches at paragraph [0005] that a preferred gelling agent is a cellulose reacted with a vinyl phosphonic acid.  Saini teaches at paragraph [0018] that a crosslinking agent includes a zirconium.  Saini teaches at paragraph [0018] that a slow crosslinking is preferable as it reduces pumping pressures and friction.  Therefore one would understand that the vinyl phosphonic copolymer use reduces friction during pumping operations.        
It would be obvious to one skilled in the art at the time of filing based on the disclosure of Brannon in view of the teachings of Collins and Saini to select each and every element as arranged in claims that forms a prime facie case of obviousness that reads on claims 6-7 and 11-17.

Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY D WASHVILLE whose telephone number is (571)270-3262. The examiner can normally be reached M-F 9-5.

12.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

13.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

14.	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY D WASHVILLE/Primary Examiner, Art Unit 1766